Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/22/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildman et al., (US 2005/0035862), (hereinafter, Wildman).

Regarding claim 1, Wildman discloses a computer-implemented system for object tracking via identifier- 2tracker pairings (= activity based tracking system 10 including a master station 34, see [0042, 0045 and 0050]; and tracking the location of the badges 12 worn by a doctor, nurse, interns, patient or visitors, see [0048, 0052 and 0072]); comprising:
 3at least one tracker-identifier pair (= badges 12 with tag ID, see [0048]), wherein the tracker is associated with 4an entity comprising a person or object (= system 10 includes badges 12 used to tag persons 14 and equipment such as beds 16 and ventilators 18; badges 12 include passive RFID that emits ID signal, see [0042]); and
 5a server comprising a central processing unit, memory, an input port to 6receive the tracker-identifier pair, and an output port (= system 10 includes sensors 20, 22, 24 and the badges 12 that communicate with master station 20, see [0042-44]; and master station 34 is generally operable to receive information from badges 12 and equipment sensor 24, process the information and cause some action to be taken, see [0043]), wherein the central 7processing unit is configured to:
 8receive from a user information from the identifier to locate the 9entity (= location of caregivers, patients, equipment etc/assets, see [0006]; when the asset is a patient currently in surgery, device 400 directs the user to a waiting room assigned to surgical area wherein the patient is located…user may then add the asset to a watch list which instructs the device 400 to request updates regarding location of the asset, see [0134, 0142 and 0144]); 
10identify the tracker associated with the identifier (= badges 12 are operable to send tag ID that uniquely identifies a given badge 12 to sensors 20 and 22, see [0048, 0074 and 0142]);
 11determine a location of the entity based on a location of the 12tracker 
(= determine the location of an asset through the use of various transceivers located throughout a facility and badges associated with the assets, see [0142]); and
 13provide the location of the entity to the user (= when the asset is a patient currently in surgery, device 400 directs the user to a waiting room assigned to surgical area wherein the patient is located…user may then add the asset to a watch list which instructs the device 400 to request updates regarding location of the asset, see [0134, 0142 and 0144]; whereby the asset/patient is being associated with the “entity”). 

Regarding claim 12, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein the 2tracker location is determined based on one of a continuous basis, a periodic 3basis, and as requested (= requesting location of an asset, see, [0118 and 0131]).  

Regarding claim 13, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein 2the identifier comprises at least one of instructions for (see, [0010 and 0048]).  

Regarding claim 14, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: 3combine the location of the entity with a location of a patient; and 4determine an efficacy of the entity in treating the patient (see, [0006, 0050, 0115 and 0134]).  

Regarding claim 15, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: compare the location of the entity with a location of a computer; and 2162.US.CON.ap1- 20 -authenticate the entity to use the computer when the location of the entity and the location of the computer are substantially the same (see, [0130]).  

Regarding claim 16, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: 3obtain readings identifying the location of the tracker at one or more 4points in time; and 5store the readings as a history of locations for the entity (see, [0113, 0129 and 0140]). 

Regarding claim 17, as mentioned in claim 6, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: 3select the most recent reading as the location of the tracker (see, [0118, 0129 and 0134]). 


Regarding claim 18, as mentioned in claim 6, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: 3receive the readings from one or more reader systems, wherein each reader 4system comprises a reader and an antenna (= master station 34 is operable to receive information from badges 12 and equipment sensors 24, see, [0043]; and sensors 20 operable to communicate with badges 12, see [0042]). 

Regarding claim 19, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: 3store the identifier in a database; and 4receive a request for the identifier of the entity by the user (= storing location/moment of patient is database, see, [0118-0119]; and user requesting for asset, see [0136]. 

Regarding claim 110, as mentioned in claim 1, Wildman discloses the computer-implemented system, wherein 2the central processing unit performs the following: 3calculate the location of the tracker based on a location of one or more 4reader systems that identify the tracker and on an overlap zone determined by 5known reading ranges of those reader systems (see, [0156 and 0161])

 Regarding claim 111, Wildman disclose a computer-implemented method for object tracking via identifier- 2tracker pairings (= activity based tracking system 10 including a master station 34, see [0042, 0045 and 0050]; and tracking the location of the badges 12 worn by a doctor, nurse, interns, patient or visitors, see [0048, 0052 and 0072]), comprising:
 3maintaining at least one tracker-identifier pair (= badges 12 with tag ID, see [0048]), wherein the tracker is associated with an entity comprising a person or object (= system 10 includes badges 12 used to tag persons 14 and equipment such as beds 16 and ventilators 18; badges 12 include passive RFID that emits ID signal, see [0042]);
 2162.US.CON.ap1- 21 - receiving from a user information from the identifier to locate the entity (= location of caregivers, patients, equipment etc/assets, see [0006]; when the asset is a patient currently in surgery, device 400 directs the user to a waiting room assigned to surgical area wherein the patient is located…user may then add the asset to a watch list which instructs the device 400 to request updates regarding location of the asset, see [0134, 0142 and 0144]); 
 identifying the tracker associated with the identifier (= badges 12 are operable to send tag ID that uniquely identifies a given badge 12 to sensors 20 and 22, see [0048, 0074 and 0142]);
 7determining a location of the entity based on a location of the tracker (= determine the location of an asset through the use of various transceivers located throughout a facility and badges associated with the assets, see [0142]) and 
8providing the location of the entity to the user (= when the asset is a patient currently in surgery, device 400 directs the user to a waiting room assigned to surgical area wherein the patient is located…user may then add the asset to a watch list which instructs the device 400 to request updates regarding location of the asset, see [0134, 0142 and 0144]; whereby the asset/patient is being associated with the “entity”).

Regarding claim 112, as mentioned in claim 11, Wildman discloses the computer-implemented method, wherein 2the tracker location is determined based on one of a continuous basis, a periodic 3basis, and as requested (= requesting location of an asset, see, [0118 and 0131]).  

Regarding claim 113, as mentioned in claim 11, Wildman discloses the computer-implemented method, wherein 2the identifier comprises at least one of instructions for handling the identifier, 3machine-readable data, and human-readable data (= requesting location of an asset, see, [0010 and 0048]).  

Regarding claim 114, as mentioned in claim 11, Wildman discloses that the computer-implemented method, further 2comprising: 3combining the location of the entity with a location of a patient; and 4determining an efficacy of the entity in treating the patient (see, [0006, 0050, 0115 and 0134]).  

Regarding claim 115, as mentioned in claim 11, Wildman discloses that the computer-implemented method, further 2comprising: 3comparing the location of the entity with a location of a computer; and 4authenticating the entity to use the computer when the (see, [0130]).  

Regarding claim 116, as mentioned in claim 11, Wildman discloses that the computer-implemented method, further 2comprising: 3obtaining readings identifying the location of the tracker at one or more 4points in time; and 5storing the readings as a history of locations for the entity (see, [0113, 0129 and 0140]). 

 Regarding claim 117, as mentioned in claim 16, Wildman discloses that the computer-implemented method, further 2comprising: selecting the most recent reading as the location of the tracker (see, [0118, 0129 and 0134]). 

Regarding claim 118, as mentioned in claim 16, Wildman discloses that the computer-implemented method, further comprising: 3receiving the readings from one or more reader systems, wherein each 4reader system comprises a reader and an antenna 
(= master station 34 is operable to receive information from badges 12 and equipment sensors 24, see, [0043]; and sensors 20 operable to communicate with badges 12, see [0042]). 

Regarding claim 119, as mentioned in claim 11, Wildman discloses that the computer-implemented method, further 2comprising: 3storing the identifier in a database; and 4receiving a request for the identifier of the entity by the user (= storing location/moment of patient is database, see, [0118-0119]; and user requesting for asset, see [0136]). 

Regarding claim 201, as mentioned in claim 11, Wildman discloses that the computer-implemented method, further 2comprising: 3calculating the location of the tracker based on a location of one or more 4reader systems that identify the tracker and on an overlap zone determined by 5known reading ranges of those reader systems (see, [0156 and 0161]).

                                          CONCLUSION 
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.
      a.   Preiss et al., (US 2012/0173257) teaches systems and methods for applying geolocation to workflows using mobile medical clients.
      b.    Khan (US 2010/0071044) teaches method for tracking location of patients and doctors in a medical office or hospital practice.

 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.